Name: Commission Regulation (EC) NoÃ 169/2006 of 31 January 2006 derogating from Regulation (EC) NoÃ 2375/2002 as regards the issue of import licences under tranche NoÃ 1 of subquota III for common wheat of a quality other than high quality
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 1.2.2006 EN Official Journal of the European Union L 27/3 COMMISSION REGULATION (EC) No 169/2006 of 31 January 2006 derogating from Regulation (EC) No 2375/2002 as regards the issue of import licences under tranche No 1 of subquota III for common wheat of a quality other than high quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Commission Regulation (EC) No 2375/2002 (2) opened an annual tariff quota of 2 981 600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(3) of Regulation (EC) No 2375/2002 fixed a quantity of 592 900 tonnes for tranche No 1 of subquota III for the period 1 January to 31 March 2006. (3) Commission Regulation (EC) No 4/2006 (3) laid down the percentage of import licences that could be issued on the basis of the information in the Commissions possession on 2 January 2006. However, one Member State subsequently informed the Commission that a large number of applications submitted by its operators were inadmissible. As a result, against all expectations, considerable quantities remain available for the period concerned. Those quantities should therefore be laid down and a derogation made from the first sentence of Article 3(4) of Regulation (EC) No 2375/2002 by authorising, exceptionally, the lodging of new licence applications for these quantities in accordance with the rules laid down by Regulation (EC) No 2375/2002. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the first sentence of Article 3(4) of Regulation (EC) No 2375/2002, import licence applications may be lodged from Monday, 6 February 2006 for the quantities of 464 879,874 tonnes available under subquota III referred to in Article 3(3) of Regulation (EC) No 2375/2002 for the period from 1 January to 31 March 2006. The applications shall be lodged under the terms laid down by Regulation (EC) No 2375/2002, and in particular Article 5 thereof. Article 2 This Regulation shall enter into force on 1 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (3) OJ L 2, 5.1.2006, p. 3.